Order entered January 29, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00903-CV

                               ALBERT LUTTERODT, Appellant

                                               V.

                 DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-01182-D

                                           ORDER
       Appellant’s opening brief in this appeal was due January 27, 2020, following two

extensions. Rather than filing the brief, appellant has filed a motion to stay. Appellant explains

he has been seeking an attorney to represent him in this appeal but has not been successful. He

asks to be included in the Pro Bono Program or alternatively, for “a 10 day limited extension of

time” to file his opening brief.

       We note appellant indicated in his docketing statement that he wished to be considered

for inclusion in the Pro Bono Program, and the Pro Bono Program was forwarded that

information. Accordingly, we GRANT the motion to the extent we ORDER appellant’s brief be

filed no later than February 13, 2020. We caution appellant that further extension requests will

be disfavored.
/s/   BILL WHITEHILL
      JUSTICE